Mr. Justice Thomas delivered the opinion of the court: The declaration and stipulation of facts filed in this case show that the claimant, Franklin County Coal Company, Inc., a Delaware corporation licensed to do business in Illinois, submitted to the Division of Purchases and Supplies of the Department of Purchases and Construction of the State of Illinois a certain proposal to supply coal to the State, which proposal was duly accepted by the State. The claimant on that contract shipped on May 7, 1931, 97,200 pounds of coal, constituting one carload, to St. Charles School for Boys, which was delivered and accepted by said school on or about May 8, 1931, and that the contract price was $1.90 per ton, a total of $92.25 plus freight charges of $2.04 per ton, a total of $99.04, making a grand total payable on the shipment of coal of $191.29. The claimant promptly submitted its bill, but for some reason the bill was not approved until after the appropriation was exhausted to pay the same. The State received the coal and the bill is due the claimant and unpaid. There appears to be no question that this is a just claim and should be paid. We, therefore, recommend that an award be made to claimant in the sum of $191.29.